Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional *973Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was found guilty of violating facility correspondence procedures after he labeled a business letter as “privileged mail” in an attempt to have the facility pay for postage costs. After an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination on various procedural grounds, including the alleged inadequacy of his employee assistant and the untimeliness of his disciplinary hearing.* Because none of these arguments were raised at the disciplinary hearing and upon administrative review, petitioner has failed to preserve them for our review (see, Matter of Rossano v Goord, 243 AD2d 773). In any event, were we to consider the merits, we would find that petitioner received meaningful employee assistance and was not deprived of a fair hearing by any procedural irregularity (see, Matter of Ventimiglia v Coombe, 233 AD2d 610; Matter of Neal v Coombe, 232 AD2d 703).
Cardona, P. J., Mikoll, Mercure, White and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Although the petition does not raise a substantial evidence question, we will retain jurisdiction of this matter in the interest of judicial economy (see, Matter of Greene v Coombe, 238 AD2d 813, lv denied 91 NY2d 801).